Citation Nr: 1624516	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO. 11-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a lumbar spine disorder. 

3. Entitlement to service connection for bilateral lower extremity lumbar radiculopathy. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 1982 in the United States Marine Corps. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, May 2011, and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Columbia, South Carolina. The Agency of Original Jurisdiction (AOJ) for these matters is the RO in Columbia. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 



FINDINGS OF FACT

1. In a September 2003 rating decision, the St. Petersburg RO denied service connection for a back injury. Although notified of the denial in a September 2003 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence associated with the claims file since the September 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder and raises a reasonable possibility of substantiating the claim.

3. The preponderance of the evidence shows that the Veteran's lumbar spine disorder is not etiologically related to his military service. 

4. The preponderance of the evidence shows that the Veteran's bilateral lower extremity lumbar radiculopathy is not etiologically related to his military service or secondary to a service-connected disability. 

5. The Veteran does not have any service-connected disabilities. 


CONCLUSIONS OF LAW

1. The St. Petersburg RO's September 2003 rating decision denying service connection for a back injury is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2. As pertinent evidence received since the September 2003 denial is new and material, the criteria for reopening the claim for service connection for a lumbar spine disorder are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4. The criteria for entitlement to service connection for bilateral lower extremity lumbar radiculopathy have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5. The criteria for a TDIU have not been met at any time during the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). With regard to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder, the Board is granting in full the benefits sought on appeal and VA has no further duty to notify or assist regarding this matter.

Letters dated November 2007, October 2010, and September 2011 notified the Veteran of the elements of service connection, secondary service connection, and a TDIU, and they informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, VA and private medical records, and Social Security Administration (SSA) records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The April 2011 and January 2014 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims. 

In June 2015, the Board remanded the case to ask the Veteran to clarify his current representation and to schedule him for a video-conference hearing before a Veterans Law Judge. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Application to Reopen Service Connection for a Lumbar Spine Disorder

The claim for service connection was previously denied in an un-appealed September 2003 rating decision by the St. Petersburg RO. Because new and material evidence has since been submitted, the claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); see 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.303(a).

The Veteran filed a claim for service connection for a back injury in December 2002, which was denied in the September 2003 rating decision. The St. Petersburg RO denied the claim because the evidence did not show that his current back disorder was incurred in or aggravated by his military service. Although notified of this decision by a September 2003 letter, the Veteran did not initiate an appeal or submit new and material evidence to VA within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the September 2003 rating decision, numerous VA and private treatment records have been associated with the claims file that discuss the etiology of the current lumbar spine disorder and its relationship to the Veteran's service. For example, April 2011 and January 2014 VA examination reports, as well as a March 2013 private medical evaluation, addressed the claimed nexus between the Veteran's current back disorder and his military service. Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the September 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder and raises a reasonable possibility of substantiating the claim. Thus, the claim of entitlement to service connection for a lumbar spine disorder is reopened and will be discussed on the merits below. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



Service Connection for a Lumbar Spine Disorder

The Veteran contends that his current lumbar spine disorder was caused by an in-service incident where he injured his back during basic training. Numerous private and VA treatment records, including a January 2014 VA examination report, show that the Veteran has a current lumbar spine disorder, to include degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS), osteoarthritis, and lumbar spondylosis. Thus, the first element of service connection is met.

The Veteran alleges that he injured his lower back in service when he was lifting another service member during training. The Veteran's service treatment records corroborate this contention as to an in-service incident. Specifically, a December 1981 letter from the Beaufort Naval Hospital to the Veteran's mother showed that he was admitted to the hospital with a diagnosis of a back strain, and that his condition was not considered serious and no complications were anticipated. Similarly, a January 1982 medical narrative summary record showed that the Veteran presented with back pain because he experienced back pain when he lifted another recruit. Thus, the second element of service connection is not in question.

Regarding the nexus element, the presumptive provisions relating to chronic diseases are not applicable to the Veteran's claim. Specifically, the Veteran has been diagnosed with arthritis in his lower back, which is a chronic disease listed under 38 C.F.R. § 3.309(a). For the diseases listed in 38 C.F.R. § 3.309(a), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. However, in order for these presumptive provisions to be applicable, the Veteran must have had at least 90 days of active service. See 38 U.S.C.A. §§ 1101, 1131, 1137; see also 38 C.F.R. §§ 3.303(b), 3.307, 3.309. The record, including the Veteran's March 2016 hearing testimony and his DD-214, shows that he had active duty service from November 3, 1981 to January 14, 1982. Because the Veteran served less than 90 days of active service, the presumptive provisions relating to chronic diseases do not apply.

Nonetheless, the Veteran can still show that his current lumbar spine disorder warrants direct service connection if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In a November 2007 statement, the Veteran alleged that he hurt his back in the weight room in service. He alleged that his back did not bother him at first but the symptoms had worsened as the years passed. He stated that he had a magnetic resonance imaging (MRI) scan performed and he was told that he had significant damage to his back. He alleged that he was unable to walk a quarter of a mile. 

He reiterated these same allegations in a March 2008 and October 2011 statements, in which he stated that he felt a "crunch" in his back in service. He went to sick call where he was noted as having a lump on the lumbar section of his back. He eventually went to medical hold and then to the Beaufort Naval Hospital, where his back was x-rayed. He was told that there was nothing wrong with him. He stated that his back pain got progressively worse throughout the years and that he was eventually diagnosed with herniated discs following an MRI scan. 

During the March 2016 Board hearing, the Veteran again stated the details of the in-service injury. He stated that he saw a private doctor in the late 1980s for his symptoms and that this doctor stated that his current back disorder was related to his military service; however, the record shows that the earliest record from this private doctor is from October 2002.

Although the claims file contains many VA and private medical treatment records for the back disorder, only certain treatment records discuss the etiology of this disorder or its relationship to the Veteran's military service. 

In an October 2002 private orthopedic surgeon's note, the Veteran complained of low back pain. He reported a long history of back problems and stated that he was first injured in basic training. He reported that he had severe pain and herniated discs, and that he was treated at Beaufort Naval Hospital. He reported that his symptoms were getting progressively worse.

In a July 2003 private physical therapy note, the Veteran complained of backache. He alleged that he originally injured his low back in 1981 while parasailing in the Marine Corps, which resulted in three herniated lumbar discs. He told the physical therapist that his back pain had progressively worsened over the previous five to ten years and that an MRI showed DDD. 

An April 2009 private service-connected questionnaire record shows that a "Dr. D.D." was aware that the Veteran served in the military because the Veteran said so. This doctor opined that the Veteran's current diagnosis and symptoms were a direct result or secondary to a currently diagnosed illness, injury, or a disease that is directly related to the Veteran' military service. However, this April 2009 questionnaire contains no further information as to the source of the Veteran's then-present symptoms; nor does not show which disorders the private doctor was referring to. Furthermore, the questionnaire does not provide an explanation as to why the doctor believed that the Veteran's current diagnosis was related to his military service or to another disorder that was related to military service. This document also does not show that the doctor was able to review and consider any of the Veteran's treatment or military records prior to providing these opinions. Thus, the probative value of this doctor's opinions is greatly diminished. Ronal v. Brown, 5 Vet.App. 458  (1993); see also Elkins v. Brown, 5 Vet.App. 474, 478  (1993); Swann v. Brown, 5 Vet.App. 229 (1993) (observing that a diagnosis "can be no better than the facts alleged by the appellant"). 

Dr. DD filled out another questionnaire in October 2010 in which he diagnosed the Veteran with DDD but did not provide an opinion whether the diagnosed disorder was a direct result of the Veteran's military service or secondary to another disorder. 

The Veteran underwent a VA examination in April 2011 when an examiner diagnosed him with lumbar spondylosis, lumbar DDD, and bilateral lumbar radiculopathy following an in-person examination and a review of the Veteran's claims file. The Veteran described the in-service injury to his back, stated that he did not have any injuries to his back since service, and reported that he last worked in 2010 as a laborer. The examiner noted that the Veteran entered a naval hospital on December 28, 1981 and that he was discharged on January 5, 1982. He was seen by the orthopedics department and was determined to have a normal orthopedic evaluation, although a mild low paraspinal muscle spasm was noted. The Veteran's primary diagnosis was psychiatric, which consisted of a conversion reaction, and he was discharged from the hospital on no medication. The next record of medical treatment for the Veteran's back that the examiner mentioned was from October 2002. 

The examiner opined that it was less likely than not that the Veteran's present back disorder was related to his military service. The examiner explained that a service treatment record described an extensive evaluation that documented no orthopedic or neurologic condition for the back. The examiner also noted that the Veteran carried out strenuous work after leaving service and that the onset of his back symptoms and treatment for the back was many years after discharge. 

The claims file includes a March 2013 report from an physician who reported he reviewed and cited to the Veteran's claims file and pertinent previous records. The doctor opined that while it is clear that the Veteran injured his back in service, there was no clinical evidence of residual effects of this injury; thus, whether the Veteran was diagnosed with a lumbar strain or a conversion reaction in the January 1982 service treatment record was a moot point. Furthermore, the doctor noted that the claims file was silent as to any documentation or medical records of the alleged  parasailing injury causing a lumbosacral herniated disc disease in service, which was noted in a July 2003 private physical therapy note. The doctor also noted that the claims file was silent for any orthopedic or neurological evaluations for back pain until 2002. Therefore, the doctor opined that it was less likely than not, although possible, that the Veteran's back condition was service-connected. This doctor also checked off that it was at least possible that the Veteran's current lumbar spondylosis and DDD were a direct result of his military service even though the doctor had the option of stating that these disorders were more likely than not or at least as likely as not a direct result of the Veteran's military service. 

A January 2014 VA examination report also shows that a VA examiner reviewed the Veteran's pertinent records and performed an in-person examination of the Veteran's back. The examiner opined that the Veteran's current DDD, osteoarthritis, and IVDS were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that the service treatment records show a single episode of low back pain following a lifting injury on January 5, 1982 with a final diagnosis of conversion reaction. The examiner noted that no other notes were found throughout the remainder of the service treatment records to indicate that there were any chronic sequelae resulting from this acute and apparently self-limiting episode of back pain. 

The Board has considered the Veteran's lay statements and the medical evidence in finding that the preponderance of the evidence shows that the Veteran's lumbar spine disorder is not etiologically related to his military service. The probative value of the April 2011 and January 2014 VA examiners' opinions and the March 2013 private doctor's opinions outweigh the probative value of the April 2009 Dr. DD's opinion because these medical professionals reviewed the Veteran's claims file before providing clear explanations for their opinions. The April 2009 nexus opinion was based only on the Veteran's report of his history, and Dr. DD did not provide any reasoning behind this opinion. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). 

The Board has also considered the Veteran's allegations that his current back disorder was caused by his military service. However, after considering the January 1982 service treatment record that showed a normal evaluation for the back and a psychiatric diagnosis as the basis for the Veteran's discharge, the fact that the first instance of documented treatment since separation from service comes from October 2002, and the Veteran's previous work as a manual laborer, the Board concludes that the preponderance of the evidence shows that the current back disorder is not etiologically related to his military service. This conclusion is buttressed by the April 2011, March 2013, and January 2014 medical professionals' opinions, which are highly probative evidence regarding the relationship between the Veteran's current lumbar spine disorder and his military service because of the medical professionals' expertise, training, education, proper support and explanations, and thorough review of the pertinent records and the Veteran's self-reported symptoms. 

Therefore, as the preponderance of the evidence is against service connection for a lumbar spine disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Bilateral Lower Extremity Lumbar Radiculopathy

The Veteran also alleges that his current bilateral lower extremity lumbar radiculopathy should be service connected. However, the record does not show-and the Veteran does not allege-that his radiculopathy symptoms were directly caused by or related to his military service. Rather, in his September 2010 claim and during the March 2016 Board hearing the Veteran has consistently alleged that his radiculopathy was caused by his lumbar spine disorder. In fact, all of the medical evidence indicates that his radiculopathy symptoms started many years after separation from service, including a March 2004 private treatment note that showed a three-year history of pain of radiating pain from the back into both legs. The record is silent as to complaints of or treatment for radicular symptoms prior to this date, including the Veteran's service treatment records. Furthermore, a VA examiner opined in January 2014 that the Veteran's lower extremity radiculopathy was less likely than not (less than 50 percent probability ) incurred in or caused by his in-service injury. Thus, the preponderance of the evidence shows that the Veteran's bilateral lower extremity lumbar radiculopathy is not etiologically related to his military service, and the Board shall not discuss direct service connection any further for this disorder. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

While the Veteran currently has lower extremity radiculopathy, as noted by the January 2014 VA examination report, the preponderance of the evidence is against a finding of service connection. The Veteran's bilateral lower extremity radiculopathy cannot be secondary to a service-connected disability. 38 C.F.R. § 3.310. 

Therefore, as the preponderance of the evidence is against service connection bilateral lower extremity lumbar radiculopathy, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


TDIU

The Veteran contends that he is entitled to a TDIU due to his back and radiculopathy symptoms. To establish a TDIU, the Veteran must be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340, 3.341, 4.16. The central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Service connection has not been established for any disability. Absent a service-connected disability, the Veteran does not meet the threshold criteria for entitlement to a TDIU. Thus, there is no legal basis for an allowance of the claim. The law is dispositive of the issue; and, therefore, the appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). In arriving at this decision, the Board does not reach any questions regarding the Veteran's employability. 


ORDER

The application to reopen a claim of entitlement to service connection for a lumbar spine disorder is granted.

Service connection for a lumbar spine disorder is denied. 

Service connection for bilateral lower extremity lumbar radiculopathy is denied. 

A TDIU is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


